McAdam, J.
This application ought to have been made sooner. The defendant was discharged in bankruptcy three years ago. He knew this action was pending, and that his discharge was unavailing as a *235defense unless pleaded. His loches, besides being extraordinary, are unexplained by facts or circumstances justifying the delay. The courts have uniformly held that unexplained loches furnish a sufficient answer to applications like the present. In Medbury v. Swan (46 N. Y. 200), a delay of fifteen months was held good ground for refusing an application to plead a discharge in bankruptcy. Similar rulings were made in Holyoke v. Adams (59 N. Y. 233) and McDonald v. Whitney (12 Hun, 95). The court, in Medbury v. Whitney (supra), said “that delay in pleading an insolvent- discharge was always regarded as sufficient to exclude the defense.” The plaintiffs invoke the rule, and I have failed to discover any satisfactory reason why it should not be applied to this case. The motion for leave to plead the discharge in bankruptcy by way of supplemental answer will, for the reasons aforesaid, be denied.
Note.—No appeal was taken.